Appellant was indicted and convicted of manslaughter in the second degree. To the indictment the defendant filed a plea of misnomer. The solicitor interposed demurrers to the plea, but the record fails to recite any ruling of the trial judge on the demurrers. In this situation the demurrers to the plea cannot be reviewed by this court. Cruse et al. v. State,26 Ala. App. 81, 153 So. 662; Dodd v. State, 26 Ala. App. 367,160 So. 267.
The appeal is here on the record without a transcription of the testimony. We find no error therein, and the judgment of the lower court is ordered affirmed.
Affirmed.